Following reversal of an order appointing a receiver, Brickell Station Towers, Inc. v. JDC (Am.) Corp., 560 So.2d 1391 (Fla. 3d DCA 1990), Brickell Station Towers filed an application in the alternative for *491mandamus, prohibition, and common law certiorari which essentially sought to prohibit the lower tribunal from conducting fee hearings for the former receiver and its attorney. This court treated the proceeding as one to compel enforcement of the mandate in the prior proceeding and has now had the benefit of responses by the parties. Because of the decisional law emanating from Deauville Corp. v. Blount, 34 So.2d 537 (Fla.1948), it appears that the within application is patently frivolous because the trial court obviously possessed subject matter jurisdiction to proceed, hear, and determine the request on the merits. The application for prohibition, common law certiorari, or mandamus is therefore denied as is the motion to enforce the mandate.
The application for attorney’s fees filed by JDC (America) Corporation for services rendered in this court is granted and the motion remanded to the trial court to hear and determine in the orderly course of its business. This order is final and forthwith. No motions for rehearing or clarification will be entertained.
It is so ordered.